DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-4, 7-19, and 21 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 1, the prior art fails to anticipate or render obvious the claimed invention including “…transparent electrode layers of two OLED devices emitting light of same color in two adjacent pixels of the plurality of pixels have different thicknesses…” in combination with the remaining limitations. Claims 2-4, 7-15, and 21 are dependent upon claim 1 and are therefore allowable.

Regarding claim 19, the prior art fails to anticipate or render obvious the claimed invention including “…at least one of the transparent electrode layer, at least one of the optical functional layer, and the emitting layer of the respective OLED device is adjusted with a different thickness to provide different microcavities for two OLED devices emitting light of same color in two adjacent pixels of the plurality of pixels;  wherein the 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051.  The examiner can normally be reached on M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899